JAMES ALGER FEE, Chief Judge.
The regular petition of Ralph H. King, attorney for the independent trustees of the Portland Electric Power Company, for an order approving allowances to him as such attorney covering the months of July, August and September, 1943, and for reimbursement of disbursements during said period is before the Court, together with the December petition of the independent trustees, Thos. W. Delzell and R. L. Clark, for compensation for the same period.
These matters were referred to Hon. Estes Snedecor, Special Master, for hearing. This hearing was held November 1, 1943. The Special Master has filed a report which reviews the former records and the report makes note of the debtor’s cash position, the extent and nature of the services of the attorney and the independent trustees, notes that there have been no further objections by bondholders or stockholders to the interim allowances, points out that the Clerk of the Court has filed proof of mailing notices in accordance with the Court’s order, and that the petitions are accompanied by affidavits and statements required by Sections 62 sub. d and 249 of the Bankruptcy Act, 11 U.S.C.A. §§ 102 sub. d, 649, and also that the attorney for the Securities and Exchange Commission has advised that he recommends the same allowance as heretofore and approves the expenses. Based upon this, the Special Master finds reasonable the interim allowances and recommends that these he paid, together with expenses. One of the items of expense is some $1,500 paid by Ralph H. King to E. F. Bernard for legal services during the period of three months.
In view of the careful ifesume of the hearing, the Court adopts the recommendations of the Special Master and directs that these amounts he paid and refunded. The Court also allows the Special Master’s expenses and makes the usual allowance for one day’s time in hearing and preparation of the report.